Title: To Alexander Hamilton from Daniel Jackson, 6 July 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Majr. Genl. A. Hamilton
            Sir
            Newport July 6 1799
          
          I think the above letter should have been directed to you, and sent to my care to be forwarded on by me, and for the future I shall give such directions, unless they are countermanded by you.
          The proceedings of the Court Martial shall not be divulged, untill they shall have had your approbation and orders.
          I take the Liberty to suggest to you that Jacob Gurney is a Native of Massachusetts, and his relations are respectable good Fairmen, also many applications have been made to me in his favour.
          He appears to be very penitent, and makes good promises. I think his punishment to be light, for this and the above reasons, I wish it might be omitted.
          For if I may be allowed to express my thoughts, I think the punishment for desertion to be a crime of such magnitude that it ought to be treated with more severity or be intirely omitted
          I am very respectfully Sir your obedient Servant
          
            Dan Jackson
          
        